Citation Nr: 0902177	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  04-27 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for broken 
teeth as secondary to non-Hodgkin's lymphoma.

2.  Entitlement to an initial compensable rating for non-
Hodgkin's lymphoma with xerostomia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO granted service 
connection for non-Hodgkin's lymphoma with xerostomia and for 
broken teeth.  Both conditions were evaluated as 
noncompensable.  The veteran appealed the ratings assigned to 
the two service-connected disabilities, and the Board 
remanded the matter to the RO for a hearing before a Veterans 
Law Judge in December 2005 and March 2008.  The veteran 
testified before the undersigned Veterans Law Judge at a 
videoconference hearing in December 2008.  A transcript of 
the hearing has been associated with the veteran's claims 
file.

As the appeal of the veteran's claims for initial compensable 
ratings for broken teeth secondary to service-connected non-
Hodgkin's lymphoma and for non-Hodgkin's lymphoma with 
xerostomia emanates from the veteran's disagreement with the 
initial ratings assigned following the grant of service 
connection, the Board has characterized the claims as for a 
higher initial rating, in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

The decision below addresses the veteran's claim for an 
initial compensable rating for broken teeth as secondary to 
service-connected non-Hodgkin's lymphoma.  Consideration of 
the remaining claim on appeal is deferred pending completion 
of the development sought in the remand that follows the 
decision.

Additionally, in an October 2008 statement, the veteran 
contended that his in-service exposure to Agent Orange led to 
the development of diabetes mellitus, with which the veteran 
stated he had recently been diagnosed.  The veteran further 
stated that he had a heart disability that he believed was 
secondary to his newly diagnosed diabetes mellitus.  In this 
case, the Board infers claims for service connection for 
diabetes mellitus as secondary to exposure to herbicides and 
for a heart disability as secondary to the claimed diabetes 
mellitus.  As these claims have not been adjudicated by the 
RO, they are not before the Board; hence, they are referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected broken teeth have not been 
shown to be manifested by loss of masticatory surface that 
cannot be replaced by a suitable prosthesis.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
broken teeth have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.20, 4.150, Diagnostic Code 9913 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through June 2003 and April 2004 notice 
letters, the RO notified the veteran of the legal criteria 
governing his claim and the evidence needed to support his 
claim.  Thereafter, the veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claim and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the June 2003 and April 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2003 and 
April 2004 letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
veteran was given the opportunity to respond following both 
the June 2003 and the April 2004 notice letters.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  However, in Vazquez-Flores, the issue 
was entitlement to increased compensation for an already 
service-connected disability, not whether a higher initial 
rating was warranted.  As such, in the instant case, a 
discussion of whether sufficient notice has been provided for 
an increased compensation claim is not necessary because this 
is an initial rating claim and the Court articulated 
specifically that the Vazquez-Flores notice requirements 
apply to a claim for increase.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran was given a VA examination in October 2003, and 
record of that examination has been associated with the 
claims file.  Records from private treatment the veteran has 
received have also been associated with the claims file.  The 
veteran has further provided written argument in support of 
his claim and testified before the undersigned Veterans Law 
Judge at a videoconference hearing at the RO in December 
2008.  Otherwise, neither the veteran nor his representative 
has identified, and the record does not indicate, existing 
records pertinent to the claim on appeal that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Diagnostic Code 9999 represents an unlisted disability that 
required rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.150.  See 38 C.F.R. § 4.27 (2008) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  Diagnostic Code 
9913, for loss of teeth due to loss of substance or body of 
maxilla or mandible without loss of continuity, provides a 
compensable disability rating based on whether the lost 
masticatory surface can or cannot be restored by a suitable 
prosthesis.  If the lost masticatory surface cannot be 
restored, Diagnostic Code 9913 provides a maximum 40 percent 
disability rating for the loss of all teeth, a 30 percent 
rating for the loss of all upper teeth or all lower teeth, a 
20 percent rating for the loss of all upper and lower 
posterior or upper and lower anterior teeth, a 10 percent 
rating for the loss of all upper anterior or lower anterior 
teeth, and a 10 percent rating for the loss of all upper and 
lower teeth on one side.  A noncompensable rating is assigned 
where the loss of masticatory surface can be restored by 
suitable prosthesis.  These ratings apply to bone loss 
through trauma or disease, such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, because such loss is not considered disabling.  38 
C.F.R. § 4.150 (2008).  Hence, the level of disability rating 
to be assigned under Diagnostic Code 9913 is dependent on the 
extent of loss and whether the loss can be restored by 
prosthesis.

Relevant evidence consists of the October 2003 VA examination 
provided to the veteran, as well as records of his treatment 
with a private oncologist and dentist.  Report of the October 
2003 VA examination reflects that the examiner found the 
veteran to have "broken teeth" as a residual of his 
service-connected non-Hodgkin's lymphoma.  The examiner also 
identified the veteran's "dental issues" as being 
specifically related to the radiation the veteran had 
undergone to treat the cancer.

Records from the veteran's oncological treatment similarly 
reflect that the veteran had dental problems as a result of 
the radiation treatment.  Specifically, notes from a July 
2002 visit reflect that the veteran was counseled by his 
treating oncologist to see a dentist to treat residuals of 
the radiation.  Similarly, notes from the veteran's January 
2002 visit document his oncologist's instruction to use 
nightly fluoride carrier treatment to prevent major tooth 
decay related to the radiation.  Additionally, the veteran 
submitted a list documenting dental procedures he had 
received from 2001 to 2004.  The list indicates that the 
veteran received multiple crowns and treatments for caries as 
well as a bridge.

The veteran has also submitted written testimony in support 
of his claim and testified before the undersigned Veterans 
Law Judge in December 2008.  In an April 2004 notice of 
disagreement, the veteran stated that he has had multiple 
dental problems since his radiation therapy, including the 
filling of 5 cavities, installation of 2 bridges, and having 
his "teeth ground down because of chipping and breaking."  
Similarly, the veteran testified at the hearing that his 
mouth is "full of caps and bridges and crowns."  He further 
reported that he is required to wear upper and lower 
mouthpieces at night to prevent further tooth decay but that 
he is able to chew with his current dentition.  He stated 
that he was missing "a couple of molars" but was not 
missing the entire upper or lower teeth.

Here, the Board finds that the degree of disability 
demonstrated by the veteran's service-connected broken teeth 
does not support the assignment of a compensable rating under 
Diagnostic Code 9913.  The Board finds that the criteria of 
Diagnostic Code 9913 are specific and that an evaluation in 
excess of 0 percent is warranted only when there is a certain 
degree of tooth loss that cannot be replaced by a suitable 
prosthesis.  Here, the Board concedes that the veteran has 
broken teeth and has required extensive dental repair and 
treatment resulting from the radiation treatment he underwent 
for his service-connected non-Hodgkin's lymphoma.  However, 
these teeth are shown to be replaceable with a suitable 
prosthesis, as the veteran himself testified at his December 
2008 hearing.  As they are replaceable, and have in fact been 
successfully replaced, they do not meet the schedular 
criteria for a compensable rating.  Thus, the Board concludes 
that the preponderance of the evidence is against the claim.

The Board has also considered whether other Diagnostic Codes 
are applicable.  Diagnostic Codes 9901-9904 are not 
applicable given that there is no impairment in masticatory 
function as a result of loss, nonunion, or malunion of the 
mandible.  Diagnostic Code 9905 is also not applicable given 
that no limitation of temporomandibular articulation has been 
shown.  Similarly, the veteran has not been shown to have any 
loss of the ramus, condyloid process, or hard palate, 
rendering Diagnostic Codes 9906 to 9912 inapplicable.  
Further, the Board finds that Diagnostic Codes 9914 to 9916 
are not applicable here, given that no loss, nonunion, or 
malunion of the maxilla has been shown.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
broken teeth are so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  There simply is no 
evidence of marked interference with employment; frequent 
periods of treatment, let alone hospitalization; or evidence 
that the veteran's broken teeth otherwise render impractical 
the application of the regular schedular standards.  In fact, 
in his December 2008 hearing testimony, although the veteran 
claimed to have taken early retirement, he contended that the 
retirement was due to fatigue and other health problems, not 
to his broken teeth.  Thus, the Board concludes that the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
veteran's service-connected broken teeth do not warrant an 
initial compensable rating.  38 C.F.R. §§ 4.3, 4.7, 4.150, 
Diagnostic Code 9999-9913.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an initial compensable rating for broken teeth 
secondary to non-Hodgkin's lymphoma is denied.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for an initial compensable rating for 
non-Hodgkin's lymphoma with xerostomia.

Review of the claims file reflects that the veteran was 
provided VA examination in October 2003.  The claims file 
also contains documentation of his ongoing private 
oncological treatment.  In addition, the veteran testified 
before the undersigned Veterans Law Judge at a 
videoconference hearing in December 2008.  Report of the 
October 2003 VA examination notes that, in addition to broken 
teeth, the veteran was found to have severe xerostomia, or 
dry mouth, which the examiner concluded was a residual of his 
lymphoma.  The examiner further noted that the veteran had 
lost 35 pounds during his radiation treatment but was at the 
time showing no evidence of recurrence of the lymphoma.  No 
other residuals of the lymphoma or the radiation were noted.  
Records of the veteran's private oncological treatment 
reflect that he complained of dry mouth in April 2001, July 
2001, and January 2002, and was noted to have a "fair" 
energy level at a May 2002 visit.     

The veteran submitted a notice of disagreement in April 2004 
in which he stated that he was having problems with dry mouth 
and needed to carry a water bottle with him at all times.  He 
stated that the dry mouth caused him to wake several times 
nightly needing a drink of water.  The veteran also 
complained of having lost weight due to his radiation and 
suffering from fatigue, which he claimed was contributing to 
his anticipated early retirement.  The veteran also submitted 
a statement in August 2006 indicating that he had retired due 
to "extreme fatigue," which the veteran claimed was a 
result of both his non-Hodgkin's lymphoma and newly diagnosed 
diabetes mellitus.  Similarly, in his December 2008 hearing, 
the veteran complained of fatigue that had caused him to 
retire from work at the age of 58.  He stated at the hearing 
that he had "just a plain lack of energy," which he 
speculated could be due to his lymphoma or the radiation 
treatment.  He testified that he was inactive and spent time 
watching television or napping instead of playing with his 
grandchildren or engaging in sports as he had in the past.  
The veteran stated at the hearing that he had suffered 
radiation burns from his treatment that had required 
treatment with cream.  

The Board notes that in its initial rating decision of 
October 2003, the RO granted the veteran service connection 
for non-Hodgkin's lymphoma with xerostomia and awarded a 
separate grant of service connection for broken teeth as 
secondary to non-Hodgkin's lymphoma.  However, the RO appears 
not to have considered the veteran's complaints of fatigue or 
radiation burns in its consideration of the residuals of the 
veteran's non-Hodgkin's lymphoma and its resultant radiation 
treatment, nor did it contemplate the veteran's contentions 
that his fatigue contributed to his early retirement.  

In that connection, the Board notes that Diagnostic Code 6354 
provides rating criteria for Chronic Fatigue Syndrome (CFS).  
While the veteran may not have a diagnosis of CFS, the 
criteria by which it is rated might be analogous to any 
fatigue he may experience due to service-connected 
disability.  Diagnostic Code 6354 provides that CFS includes 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms.  A 10 percent rating 
is assigned for signs and symptoms of CFS that wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year or the symptoms 
are controlled by continuous medication.  A 20 percent rating 
is assigned for signs and symptoms of CFS that are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or signs and symptoms 
that wax and wane, resulting in periods of incapacitation of 
at least two but less than four weeks total duration per 
year.  A 40 percent rating is assigned for signs and symptoms 
of CFS that are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or 
the signs and symptoms wax and wane, resulting in periods of 
incapacitation of at least four but less than six weeks total 
duration per year.  A 60 percent rating is assigned for signs 
and symptoms of CFS that are nearly constant and restrict 
routine daily activities to less than 50 percent of the pre-
illness level, or signs and symptoms that wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year.  A 100 percent rating is assigned 
for signs and symptoms of CFS that are nearly constant and so 
severe as to restrict routine daily activities almost 
completely and that may occasionally preclude self-care.  A 
Note to Diagnostic Code 6354 provides that, for the purpose 
of rating CFS, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b (2008).  

In light of the above considerations, the Board concludes 
that another medical examination and opinion is needed to 
determine the current severity of all residuals of the 
veteran's service-connected non-Hodgkin's lymphoma, including 
residuals of the radiation therapy used to treat the disease.  
Specifically, the Board finds it necessary to obtain a 
current assessment of the veteran's residual dry mouth and 
fatigue, as well as any other identified or claimed 
residuals.  Under these circumstances, the agency of original 
jurisdiction (AOJ) should arrange for further medical 
evaluation.  Such evidentiary development is needed to fully 
and fairly evaluate the veteran's claim for a higher initial 
rating for non-Hodgkin's lymphoma.  Specifically, the AOJ 
should arrange for the veteran to undergo examination by a VA 
physician.  The examiner should examine the veteran and 
should evaluate the veteran's current disability, to include 
fatigue, radiation burns, and dry mouth, and should identify 
and evaluate any other residuals of the veteran's service-
connected non-Hodgkin's lymphoma or of the radiation therapy 
used to treat the lymphoma.  The examiner should specifically 
address any manifestations of fatigue such as contemplated 
under Diagnostic Code 6354 and set forth above.  The 
examiner's opinion should be based upon consideration of the 
results of examination as well as the veteran's documented 
medical history and assertions.  38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary 
authorization, to enable any additional 
pertinent evidence not currently of 
record to be obtained.  The letter should 
invite the veteran to submit any 
pertinent evidence in his possession and 
explain the type of evidence that is his 
ultimate responsibility to submit.  
Authorization to obtain private records 
should be obtained as necessary.

2.  After any additional records have 
been secured, the veteran should be 
scheduled for a VA examination and should 
be notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2008).  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available and reviewed by the 
examiner.  The examiner's report should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  

The examiner should conduct examination 
of the veteran and should evaluate the 
veteran's current disability, to include 
any residuals of non-Hodgkin's lymphoma 
and of the radiation therapy used to 
treat the disease.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  In particular, the examiner 
should identify and describe the severity 
of all of the veteran's residuals of non-
Hodgkin's lymphoma and of the radiation 
therapy-including any manifestations of 
fatigue such as contemplated under 
Diagnostic Code 6354 and set forth above.  
The examiner should specifically state 
whether or not any fatigue experienced by 
the veteran is a residual of the lymphoma 
or treatment thereof.

If fatigue is a residual of service-
connected disability, the examiner should 
note whether there is debilitating 
fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, 
or confusion), or a combination of other 
signs and symptoms that wax and wane or 
that result in periods of incapacitation.  
The examiner should also identify the 
frequency and duration of any such signs 
and symptoms of fatigue and the amount to 
which they restrict the veteran's routine 
daily activities and should address 
whether these symptoms are controlled by 
continuous medication.  The examiner 
should also address the duration of any 
periods of incapacitation caused by 
fatigue.  

The examiner should also provide an 
opinion about the impact, if any, of the 
veteran's fatigue or other residuals of 
lymphoma or radiation on his routine 
daily activities and employment.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for the opinions expressed.  

3.  The adjudicator should ensure that 
the requested examination and medical 
opinions answer the questions presented 
in this remand.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  All 
potentially applicable rating criteria 
should be considered.  If any benefit 
sought is not granted, the veteran must 
be furnished a supplemental statement 
of the case and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


